In an action by a contract vendee for specific performance of a contract to convey title to real property, the defendant appeals from an order of the Supreme Court, Suffolk County (Lama, J.), dated December 10, 1985, which denied her motion for summary judgment.
Order reversed, on the law, with costs, motion granted, and complaint dismissed.
The plaintiffs rely upon a memorandum of an alleged contract to purchase property owned by the defendant. The memorandum, executed by the defendant, neither identified the purchaser nor sufficiently described the property in question. To satisfy the Statute of Frauds, the memorandum "must designate the parties, identify and describe the subject matter and state all the essential and material terms of the agreement” (Read v Henzel, 67 AD2d 186, 188; (Villano v G & C Homes, 46 AD2d 907, appeal dismissed 36 NY2d 918, lv dismissed 40 NY2d 959). The instant document fails to do so. Mollen, P. J., Lazer, Mangano and Lawrence, JJ., concur.